Citation Nr: 0604550	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  02-03 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a low back disorder, 
claimed also as secondary to service-connected bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran had honorable active military service from 
January 1974 to January 1976.  She also had military service 
from January 1976 to May 1981, which ended with a 
dishonorable discharge.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

This claim was previously before the Board, and was remanded 
in November 2003 for notice consistent with the Veterans 
Claims Assistance Act, described below.  Such notice has been 
provided, and the veteran's claim is properly before the 
Board at this time.


FINDINGS OF FACT

1.  Service connection for a low back strain was denied by a 
June 1984 RO rating decision.  An appeal of the decision was 
not initiated.  That was the only previous final rating 
decision denying the veteran's claim for service connection 
for a low back disorder.

2.  The evidence added to the record since the June 1984 
rating decision does not bear directly and substantially upon 
the issue of service connection for a low back disorder, 
claimed also as secondary to service-connected bilateral knee 
disability, nor is it, by itself or in conjunction with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of this 
issue.



CONCLUSION OF LAW

Evidence submitted since the June 1984 rating decision 
wherein the RO denied service connection for a low back 
strain is not new and material; thus, the claim may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.156(a), 20.1103 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
or his possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the section 5103(a) notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice.  Rather, the appellant has the 
right to content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.

In a July 2004 letter, the RO informed the appellant of its 
duty to assist her in substantiating her claim under the 
VCAA, and the effect of this duty upon her claim.  In 
addition, the appellant was advised, by virtue of a detailed 
February 2002 statement of the case (SOC) and August 2005 
supplemental statement of the case (SSOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate her claim.  We 
therefore believe that appropriate notice has been given in 
this case.  Further, the claims file reflects that the August 
2005 SSOC contained the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2005).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  All the above 
notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Legal Criteria/Analysis

Service-connected disability compensation may be paid to a 
veteran for disability resulting from injury or disease 
incurred in or aggravated by a period of active service for 
which the separation was under conditions other than 
dishonorable.  38 U.S.C.A. §§ 101(2), 1110; 38 C.F.R. §§ 
3.12, 3.303.  If certain conditions, including arthritis, 
manifest to a degree of 10 percent within one year after 
separation from service, such conditions may be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, if a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2005).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

In addition, service connection is warranted for a disability 
which is aggravated by, proximately due to, or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310.  
Any additional impairment of earning capacity resulting from 
a service-connected condition, regardless of whether or not 
the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, also 
warrants compensation.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  When service connection is thus 
established for a secondary condition, the secondary 
condition is considered a part of the original condition.  
Id.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  In determining whether 
evidence is new and material, the credibility of the evidence 
is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Section 3.156(a) of 38 C.F.R. was amended pursuant to the 
VCAA in August 2001, and the amendment was explicitly made 
applicable only to applications to reopen finally disallowed 
claims received by VA on or after August 29, 2001.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.156(a) (2005)).  As the veteran's application to reopen 
was received prior to this date, in September 1998, the pre-
existing version of 38 C.F.R. § 3.156 applies.  All citations 
in this decision refer to the "old" version of 38 C.F.R. § 
3.156.

With the above criteria in mind, the relevant evidence will 
be summarized.  A June 1984 rating decision denied service 
connection for a low back strain.  The veteran did not file a 
notice of disagreement to initiate an appeal.  Thus, the June 
1984 rating decision was final.  No other rating decision 
specifically addressed the issue of service connection for a 
back disorder until the July 1999 rating decision, as to 
which the veteran perfected the current appeal.

Summarizing the pertinent evidence of record at the time of 
the June 1984 rating decision, the veteran's service medical 
records reveal an entry in May 1975 of complaints of back 
pain.  On examination, her back was slightly tender in the 
sacroiliac joint.  Subsequent service medical records, dated 
from January 1976 to May 1981, show occasional complaints of 
low back pain.  However, the character of the veteran's 
discharge from the latter period of service is considered a 
bar to the payment of VA benefits, being under dishonorable 
conditions.  

A February 1982 VA orthopedic examination for the veteran's 
service-connected knees showed no back diagnoses.  The 
veteran currently has a 10 percent rating in effect for each 
knee for postoperative chondromalacia, as well as another 10 
percent for each knee for degenerative changes.

In denying the veteran's claim in June 1984, the RO indicated 
that the veteran had one complaint of low back pain during 
her period of honorable service, which was shown to be acute 
and transitory, and that therefore service connection was not 
warranted.

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision: 
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

Reviewing the evidence of record submitted in conjunction 
with the veteran's request to reopen her claim, a February 
1984 VA orthopedic examination for the veteran's knees shows 
she complained of low back pain beginning in 1974.  It was 
localized to the lumbar region, and made worse by lifting and 
bending.  On examination, there was some limitation of motion 
of the spine.  The diagnosis was narrowing of the pars 
interarticularis at L5, left, and recurrent low back pain.




A January 1985 VA orthopedic examination shows the veteran 
complained of low back pain.  X-rays of the lumbar spine 
showed some asymmetry of the zygo-apophyseal joints, without 
spondylolisthesis.  There was mild lumbar scoliosis.  The 
diagnosis was recurrent low back pain with mild lumbar 
scoliosis and narrowing of pars interarticularis L5, left.

VA outpatient treatment records dated from September 1994 to 
November 1995 show the veteran continued to be treated for 
low back pain.  She indicated she underwent a discectomy in 
February 1993.  A January 1995 treatment record indicates 
that the veteran's low back pain was most likely secondary to 
inflammation.  She was subsequently diagnosed with 
degenerative disc disease.

In October 1998, the veteran underwent VA spine examination.  
She stated that her back pain began around 1991.  She said 
she was lifting a rack while working as a baker.  She stated 
that she had experienced no problems prior to that.  Even 
when questioned, the veteran indicated that her back disorder 
did not begin prior to this incident in 1991.  She noted that 
she underwent a discectomy that same year.  Currently, she 
complained of back pain that radiated down her right leg.  
She said the symptoms were essentially the same as prior to 
service.

On examination, the veteran had a scar in the lumbosacral 
area that produced a moderate amount of pain.  She had no 
limp and no postural abnormality.  She had limitation of 
motion of the lumbar spine with pain.  There was no evidence 
of atrophy.  The diagnosis was back pain with signs of nerve 
root irritation.  She had surgery for a disk and had it 
removed.  There were also degenerative arthritic changes.  
The veteran's reflexes were normal, but there was some 
decrease in sensation and painful limited motion.

In her July 2000 notice of disagreement, the veteran 
indicated that she believed her back disability was related 
to her service-connected knee disabilities, and she would be 
submitting a related medical opinion.




VA outpatient treatment records dated in March and June 2001 
and February 2002 show the veteran was diagnosed with right 
sacroiliac joint dysfunction, lower back spasm, degenerative 
disc disease, and joint osteoarthritis.

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim for service connection for a low back disorder, also 
claimed as secondary to service-connected bilateral knee 
disability.  While the newly obtained VA treatment records, 
examinations, and personal written statements do constitute 
new evidence, in that they were not of record at the time of 
the previous decision, they are not material because they do 
not bear directly and substantially on the issue at hand.  In 
this regard, these reports do not, nor does any of the 
additional evidence and argument submitted in connection with 
the request to reopen, demonstrate that the veteran has a 
current low back disorder that is of in-service origin or 
that is secondary to her bilateral knee disability.  
Specifically, none of the new evidence provides competent 
information to link the veteran's currently diagnosed low 
back disorder to either her honorable period of military 
service or to her service-connected knee disabilities.  
Therefore, even if the evidence were deemed sufficient to 
reopen the claim, the complete record, as discussed above, 
fails to provide a linkage between in-service symptomatology 
or a service-connected disability and the current low back 
disorder.

In addition, none of the evidence added to the claims file 
tends to show that the veteran developed osteoarthritis or 
degenerative disc disease within one year after her 
separation from honorable active service.

With regard to the assertions of the veteran that her present 
low back disorder is related to her service-connected 
bilateral knee disability, we certainly respect her right to 
offer her opinion, but she has not been shown to have 
specific medical knowledge and is not deemed competent to 
present evidence as to diagnosis, medical etiology, or 
causation.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical

knowledge," aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  See 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In summary, the Board finds that the evidence received in 
conjunction with the claim to reopen is not new and material, 
and does not serve to reopen the claim for service connection 
for a low back disorder, claimed also as secondary to 
service-connected bilateral knee disability.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156(a).  Having found that the 
evidence is not new and material, no further adjudication of 
this claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. 
App. 31 (1991).


ORDER

New and material evidence having not been submitted, the 
claim for service connection for a low back disorder, claimed 
also as secondary to service-connected bilateral knee 
disability, is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


